Nichols, Justice.
Certiorari was granted in the present case to dispose of the contention of the applicant that the Court of Appeals had refused to follow the decision of this court in *393Superior Pine Products Co. v. Williams, 214 Ga. 485 (106 SE2d 6), which case involved the same contract dealt with by the Court of Appeals in the present case. However, the present case involves different taxable years, an amendment to the contract, as well as an amendment to the revenue laws (Ga. L. 1960, p. 117; Code Ann. § 92-3119 (e) (8)), enacted after the prior decision of this court. The amendment to the revenue laws, supra, adopted the language of subsection (K) of § 117 of the Federal Revenue Code of 1939 (now § 631) and requires the result reached by the Court of Appeals.
Argued June 11, 1969
Decided July 10, 1969.
Arthur K. Bolton, Attorney General, William L. Harper, H. Perry Michael, Assistant Attorneys General, for appellant.
Tillman, Brice, McTier & Coleman, B. Lamar Tillman, for appellee.

Judgment affirmed.


All the Justices concur, except Undercover, J., disqualified.